Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered May 3, 1993, convicting him of assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove he caused physical injury to a police officer (see, Penal Law § 10.00 [9]; § 120.05 [3]). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that the officer suffered a sharp pain in his hand, that he was treated for a broken bone in his hand, and that he missed three weeks of work while his hand was in a cast (see, People v Moise, 199 AD2d 423).
*492The defendant also contends that the witnesses who testified for the People were not credible and that the verdict was against the weight of the evidence. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily issues for the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.